DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 02/24/2022. Claims 1, 4-5, and 12 -24 have been canceled.  Claims 2-3, 6-11, and 25-38 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/24/2022, with respect to claims 1 and 9 have been fully considered and are persuasive. Specifically the applicant amended claim 1 and raised new considerations that had overcome the previous prior art.  Likewise claim 9  was  overcome by the applicant’s assertion that I the combination neither suggested or rendered obvious all of the features of the claimed invention; thus in condition for allowance. Rejections of claims 2-5, 6-11 are hereby withdrawn.
Allowable Subject Matter
Claims 2-3, 6-11, and 25-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 2; specifically, the prior art fails to teach or suggest  the prior art fails to teach or suggest  an ion generator device support“ wherein at least a portion of the first wall extends from the second wall by a smaller distance than a corresponding portion of the third wall extends from 
the second wall”  in combination with other features of the present claimed invention.
Regarding claims 3, 6-11, 25-34,  these claims are allowable for the reasons given for claim 2 and  because of their dependency status on claim 2.
Regarding claim 9,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 9; specifically, the prior art fails to teach or suggest  an ion generator device support “wherein a fourth wall extending orthogonally from the third wall, wherein a substantially open cavity is defined by the fourth wall, the third wall and an edge of the second portion of the first wall, and a substantially closed cavity is defined by the first wall, the cover wall, the second wall and the third wall, and wherein the first portion of the ion generator device is retained within the substantially open cavity” in combination with other features of the present claimed invention.
Regarding claims 10-11 and 34-38,  these claims are allowable for the reasons given for claim 9 and  because of their dependency status on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879
TRACIE Y. GREEN
Primary Examiner
Art Unit 2879